Citation Nr: 0739239	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-31 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.	Entitlement to service connection for a left knee 
disorder.  

2.	Entitlement to service connection for a low back disorder.  

3.	Entitlement to service connection for the residuals of 
hepatitis.  

4.	Entitlement to an initial compensable rating for left ear 
hearing loss.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to 
September 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues set forth on the title page are the only ones 
certified and perfected to the Board.  In a substantive 
appeal complaining of hearing loss, it is unclear whether 
appellant desires consideration of service connection for 
hearing loss in the right ear.  If so, he should file a 
specific claim with the VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims service connection for various disorders, 
including left knee and back disorders and the residuals of 
hepatitis.  Review of the record shows that it does not 
appear that a complete set of the service treatment records 
from the veteran's over 27 years of active duty have been 
associated with the claims file.  For instance, he was 
reportedly hospitalized for 15 days for treatment of 
hepatitis and those records do not appear of record.  
Available records show that he was treated for hepatitis 
while on active duty, but there has been no evaluation to 
ascertain if he has current residuals.  Appellant contends 
that his back and left knee were treated in service, and that 
there should be records of such treatment.  Therefore, 
consideration of the service connection issues will be 
deferred.

The veteran contends that he is deaf in the left ear, at 
least to higher frequencies.  In order to warrant a 
compensable rating when service connected for 1 ear, he would 
essentially have to be deaf.  While such degree of impairment 
is not shown, these contentions are taken to suggest that the 
hearing loss is worse.  As such, additional examination will 
be undertaken.  Current testing does not clearly contain all 
findings warranted to evaluate the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take customary 
measures to request the veteran's service 
treatment records.  If no additional 
records, including those of the 
hospitalization are found, the claims 
folder should contain documentation of the 
attempts made and a certification that not 
additional records are available.

2.  Appellant should be scheduled for a 
comprehensive hearing exam, to include all 
appropriate studies.  The examiner, after 
conducting all appropriate tests and 
reporting those findings, should describe 
whether complete deafness is present.

3.  The RO/AMC should arrange for an 
orthopedic examination to ascertain the 
current nature and extent of any knee and 
low back disorder.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
any diagnosed disorder is related to 
service, including the veteran's duties as 
a parachutist.  The claims folder should 
be made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

4.  The RO/AMC should arrange for the 
veteran to undergo an examination to 
ascertain whether the veteran at least as 
likely as not (probability 50 percent or 
greater) currently manifests residuals of 
hepatitis during service.  The claims 
folder should be made available for review 
in connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

5.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



